SECURITY AGREEMENT



     THIS SECURITY AGREEMENT (“Security Agreement”) is made and entered into on
June 26, 2008 by and between GLOBAL MED TECHNOLOGIES, INC., a Colorado
corporation (the “Obligor”), and GUILLAUME JACOB, as the representative of the
shareholders who are parties to the Stock Purchase Agreement, as defined herein,
(collectively, the “Secured Party”).



R E C I T A L S



     WHEREAS, on even date herewith, the parties hereto executed a Stock
Purchase Agreement (the “Stock Purchase Agreement”) and, pursuant to Sections
2.2(b) and 2.2(d) of the Stock Purchase Agreement, the Obligor is required to
pay the aggregate sum of €800,000 to the Secured Party; and

     WHEREAS, the closing of the Stock Purchase Agreement is conditioned upon
the Obligor’s execution and delivery to the Secured Party of this Security
Agreement which shall secure the payment of the Secured Obligations, as defined
herein.



A G R E E M E N T



     NOW, THEREFORE, in consideration of the promises and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

     1.      Effective Date; Duration. The term of this Security Agreement shall
commence on the date first written above and shall continue in full force and
effect for so long as any of the Secured Obligations (as defined herein) exist.
Upon the full and final satisfaction of all of the Secured Obligations, the
Obligor shall cause a termination statement to be prepared (for the Secured
Party’s review and approval (which approval shall not be unreasonably withheld)
and, if applicable, signature) and filed at Obligor’s expense regarding the
security interests created hereunder. As used herein, the term “Secured
Obligations” means the amounts to be paid to the Secured Party pursuant to
Sections 2.2(b) and 2.2(d) of the Stock Purchase Agreement.

     2.      Grant of Security Interest. As collateral security for the payment
of the Secured Obligations under the Stock Purchase Agreement, the Obligor
hereby grants to the Secured Party a security interest (the “Security Interest”)
in all of the Obligor’s rights, title and interest in, to and under the
following (collectively, the “Collateral”): accounts receivable of Inlog S.A., a
French societe anonyme, and all Proceeds (as defined herein) of any of the
foregoing not to exceed an aggregate value of €800,000. As used herein, the term
“Proceeds” has the meaning assigned to it under the Uniform Commercial Code (the
“UCC”) as in effect in the State of Colorado. The Obligor represents, warrants,
acknowledges and agrees that the Security Interest granted hereunder has
priority over all other security interests that may exist as of the date first
written above with respect to any of the Collateral.

     3.      Control of Collateral; Remedies. Upon the non-payment of the
Secured Obligations by the Obligor in accordance with the terms of the Stock
Purchase Agreement (a “Default”), the Secured Party may at any time and from
time to time, in its sole discretion, in addition to any other rights granted
hereby, exercise any and all rights and remedies that are available to the
Secured Party under present or future statutes, laws or regulations, including,
without limitation, the UCC.

  Page 1 of 7   

 

--------------------------------------------------------------------------------



     4.      Notices. Any communications or notices required or desired
hereunder shall be written and shall be sent in accordance with the provisions
of Section 12.2 of the Stock Purchase Agreement.

      5.      Additional Documents. The Obligor hereby irrevocably authorizes
the Secured Party at any time and from time to time to file, elect, including
without limitation, financing statements and amendments thereto, in order to
evidence the Security Interest granted to the Secured Party hereunder and to
perfect the Secured Party’s interest in the Collateral provided hereby. The
Obligor further agrees to take any other action reasonably requested by the
Secured Party to insure the attachment, perfection and first priority of such
Security Interest, and the ability of the Secured Party to enforce the Secured
Party’s security interest in any and all of the Collateral. If a Default shall
have occurred and be continuing, at the request and option of the Secured Party,
the Obligor shall (i) promptly notify all of its customers who are obligated on
or under accounts receivable included in the Collateral (each an “Account
Debtor”) to forward all payments in respect thereof due the Obligor
(“Collections”) directly to the Secured Party or to a financial institution
designated by the Secured Party as its agent therefor, and if the Obligor
neglects or refuses to notify any of its Account Debtors to pay any Collections
directly to the Secured Party, the Secured Party shall be entitled to make such
notification without notice to or demand upon the Obligor, and (ii) hold all
Collections received by the Obligor in trust and as fiduciary for the Secured
Party without commingling the same with other funds of the Obligor and shall
turn the same over to the Secured Party in the identical form received, together
with any necessary endorsements or assignments. Obligor further agrees to
provide Secured Party with copies of such books and records related to the
Collateral as may reasonably be requested from time to time by Secured Party.

      6.      Entire Agreement; Amendment. This Security Agreement and the Stock
Purchase Agreement with the exhibits and schedules thereto contain the entire
agreement between the Obligor and the Secured Party regarding the matters
contained herein and therein, and supersede all prior agreements and
understandings, whether oral or written, between the Obligor and the Secured
Party. This Security Agreement may not be amended or modified in any respect
except by a writing executed by both of the parties hereto.

      7.      Governing Law. This Security Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado without regard to
its principles of conflicts of laws.

      8.      Severability. The provisions of this Security Agreement are
severable. If any provision of this Security Agreement is held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision hereof and all such other
provisions shall remain in full force and effect. In the event that any court of
competent jurisdiction shall determine that any provision of this Security
Agreement, or the application thereof, is unenforceable because of the duration
or scope thereof, the parties hereto agree that said court in making such
determination shall have the power to reduce the duration and scope of such
provision to the extent necessary to make it enforceable, and that this Security
Agreement in its reduced form shall be valid and enforceable to the full extent
permitted by law.



Page 2 of 7



--------------------------------------------------------------------------------



      9.      Waiver. A waiver by any party of any of the terms and conditions
hereof shall not be construed as a general waiver by such party.

     10.      Assignment. This Security Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Security Agreement may not be assigned by the Obligor
without the prior written consent of the Secured Party.

     11.      Recitals. The recitals to this Security Agreement, which the
parties acknowledge are true and correct, are incorporated into this Security
Agreement by this reference.

     12.      Counterparts. This Security Agreement may be executed in any
number of counterparts, including counterparts received as signed confirmed
facsimiles or via email, and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

     13.      Captions. The captions of this Security Agreement are for
convenience and reference only and in no way define, describe, extend or limit
the scope or intent of this Security Agreement, or the intent of any provision
hereof.



[SIGNATURE PAGES FOLLOW]





 

 

 

 

 

 

 

 

 

 

 

 

Page 3 of 7



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the parties hereto have duly executed this
Security Agreement as of the date first above written.

OBLIGOR          GLOBAL  MED  TECHNOLOGIES, INC.    By:    /s/ Michael I. Ruxin
M.D.  Name:     Michael I. Ruxin M.D.  Title:    Chairman and CEO 



 
 

SECURED PARTY         RENAUD BLANC-BERNARD    By:    /s/ Renaud Blanc-Bernard  
Name:    Renaud Blanc-Bernard 



 
 

GUILLAUME JACOB   By:    /s/ Guillaume Jacob   Name:    Guillaume Jacob

 



 

OLIVIER GAYDON    By:    /s/ Olivier Gaydon   Name:    Olivier Gaydon 




 



Page 4 of 7



--------------------------------------------------------------------------------

MICHEL ANGUE    By:    /s/ Michel Angue   Name:    Michel Angue 


 

MORDICUS   By:    /s/ Oliver Gaydon Name:    Oliver Gaydon


 

PARFIGES   By:    /s/ Michel Angue Name:    Michel Angue


 

THIERRY CHARVIN   By:    /s/  Thierry Charvin Name:    Thierry Charvin


 



Page 5 of 7



--------------------------------------------------------------------------------

ALFIRIN    By:    /s/ Guillaume Jacob Name:    Guillaume Jacob


 

RB2 CONSEIL    By:    /s/ Renaud Blanc-Bernard Name:    Renaud Blanc-Bernard


 

PHILIPPE BLAIN   By:    /s/ Philippe Blain   Name:    Philippe Blain

 

DAVID RIGAUD   By:    /s/  David Rigaud Name:    David Rigaud






 

 

 

 

 

 



Page 6 of 7



--------------------------------------------------------------------------------


 



 

NATHALIE BONVALOT     By:    /s/ Nathalie Bonvalot Name:    Nathalie Bonvalot

 



CHRISTINE SALF     By:    /s/ Christine Salf    Name:    Christine Salf




 

PETER HEUSSNER Represented by:  Guillaume Jacob      By:    /s/  Guillaume
Jacob   Name:    Guillaume Jacob




 

 

 

 

 

 

 

 



Page 7 of 7



--------------------------------------------------------------------------------

